DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2020 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot due to the new combination of references used in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bratt et al. (US 2018/0253868; hereinafter "Bratt") in view of Bates et al. (US 2017/0228855; hereinafter "Bates").
Regarding claim 1, Bratt discloses A display unit for AR/VR/MR systems ("a virtual reality (VR) head mounted display (HMD) system," para. 5), the display unit comprising: a display controller (Display controller 5 of Fig. 4) which comprises: a frame buffer comprising a first frame buffer, wherein the first frame buffer store[s] rendered frames received at a first time ("cause the graphics processing unit to render appropriate frames … The display controller will then read those frames into a buffer," para. 3), a display time warp engine which outputs a time warp control signal on the basis of sensing information received from a motion detection and position tracking system ("the transformation stage (timewarp module) 50 [of Fig. 4] also has an associated set of control registers via which appropriate control parameters for the timewarp transformation process can be set … the registers receive and store, inter alia, appropriate head tracking data," para. 241), and a refresher which (1) reads the rendered frames stored in the frame buffer and time-warps the rendered frame on the basis of the time warp control signal ("The timewarp module is operable to transform an input surface that it receives via the input buffer to provide an appropriately 'timewarped' version of that input surface," para. 236) and (2) corrects data information of one or more pixels of the rendered frames stored in the frame buffer ("The input surface (and each input surface) will comprise … pixels," para. 50; "The transformation that the timewarp (view orientation) transformation stage 62 performs on each input surface position may comprise, for example, an x, y shift," para. 259); and a display panel which is provided with the time-warped frame by the refresher and displays the rendered frames on a screen thereof ("an appropriately 'timewarped' version of that input surface, which is then provided … to the display," para. 236).
Bratt does not disclose the frame buffer comprising a second frame buffer, the second frame buffer storing rendered frames received at a second time, wherein the second time is after the first time.
In the same art of virtual reality rendering, Bates teaches timewarping rendered frames ("applies an electronic display stabilization warp to the frame based on the difference between the current pose and the pose information stored with the selected frame," abstract) using a first frame buffer and a second frame buffer, wherein the first and second frame buffers store rendered frames received at a first time and a second time, respectively, where the second time is after the first time ("the frame drawing daemon 108 alternates between the two frame buffers 121 and 122 as it generates the frames. Thus, the frame drawing daemon 108 employs the frame buffers 121 and 122 as a double frame buffer, rendering into one frame buffer while the other frame buffer is being scanned to one or both of the display panels," para. 20).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Bates to Bratt.  The motivation would have been that it "improves the effectiveness of the EDS process" and increases processing speed of rendered image frames.
Regarding claim 2, the combination of Bratt and Bates renders obvious wherein the time warp control signal comprises movement information of each pixel of the frame stored in the frame buffer ("determines the position in the input surface that will be moved to that data element (sampling position) in the output transformed surface," Bratt, para. 96).
Regarding claim 3, the combination of Bratt and Bates renders obvious wherein the refresher refreshes the frame buffer periodically ("allow the transformation stage to perform its operations at a known and reliable (e.g. fixed) rate," Bratt, para. 146).
Regarding claim 4, the combination of Bratt and Bates renders obvious wherein, when the display panel is a sequential display panel which scans R, G, and B respectively, the refresher re-adjusts a pixel position of each of an R field, a G field, and a B field which are transmitted to the display panel, on the basis of the time warp control signal from the display time warp engine ("determines the position in the input surface that will be moved to that data element (sampling position) in the output transformed surface," Bratt, para. 96; "each colour plane (R, G, B)," Bratt, para. 54; "As different input surface positions (coordinates) are determined for the different colour planes (to take account of chromatic aberration), in the 
Regarding claim 5, the combination of Bratt and Bates renders obvious wherein the display controller further comprises: an interface which receives the rendered frame from the renderer (e.g. Memory read 41 of Bratt, Fig. 4); and a preprocessing engine which preprocesses the rendered frame output from the interface and provides the frame to the frame buffer, and provides preprocessing information to the display time warp engine ("one or more layer pipelines [see Fig. 4] operable to perform one or more processing operations on one or more input surfaces, as appropriate, e.g. before providing the one or more processed input surfaces to the transformation stage," Bratt, para. 159).
Regarding claim 14, the combination of Bratt and Bates renders obvious wherein the data information of the one or more pixels of the rendered frame stored in the frame buffer is corrected based on the time warp control signal including movement information of each pixel ("The transformation that the timewarp (view orientation) transformation stage 62 performs on each input surface position may comprise, for example, an x, y shift," Bratt, para. 259).
Regarding claim 15, the combination of Bratt and Bates renders obvious wherein the display panel displays the rendered frame comprising the corrected data information according to a motion of the user ("transform an input surface based on … head position (pose) (tracking) information … provide a transformed version of an input surface for use as an output surface for display," Bratt, para. 40).

Claims 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bratt in view of Bates, and further in view of Croxford et al. (US 2018/0365882; hereinafter "Croxford").
Regarding claim 7, the combination of Bratt and Bates renders obvious wherein the display controller comprises: an interface (e.g. Memory read 41 of Bratt, Fig. 4) which receives sequentially two or more rendered frames from the renderer ("there will be plural input surfaces being generated, representing successive frames," Bratt, para. 188).
The combination of Bratt and Bates does not disclose an object motion estimation part which, in a first frame and a second frame which have been received earlier and later from the interface, estimates which position in the second frame each pixel of the first frame has moved to, and provides information on the estimation to the display time warp engine, wherein the display time warp engine determines whether to time-warp the frame on the basis of the estimation information and the sensing information.
In the same art of timewarping image frames, Croxford teaches an object motion estimation part which, in a first frame and a second frame which have been received earlier and later from the interface, estimates which position in the second frame each pixel of the first frame has moved to ("the presence of moving objects could be determined using a suitable comparison of e.g. consecutive frames," para. 163), and provides information on the estimation to the display time warp engine, wherein the display time warp engine determines whether to time-warp the frame on the basis of the estimation information and the sensing information ("To account for object motion when performing 'timewarp' processing, a process known as 'spacewarp' processing has been proposed. This process attempts to take account of any motion of objects when a 'timewarped' frame is to be generated by 'timewarping' an application frame based on a view orientation (pose) sensed at a later point in time, by extrapolating moving objects shown in the application frame to expected e.g. positions at that later point in time, with the 'timewarp' processing then being performed on the basis of the extrapolated objects," para. 20; "generate a transformed ('timewarped') output frame … The transformation may also or instead include … a 'spacewarp' transformation," para. 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Croxford to the combination of Bratt and Bates.  The motivation would have been "to provide a more realistic virtual reality (VR) and/or augmented reality (AR) experience" (Croxford, para. 66).
Regarding claim 8, the combination of Bratt, Bates, and Croxford renders obvious wherein the display controller further comprises a decompression/bypass part which decompresses or bypasses the rendered frame received from the renderer ("the display controller comprises a processing stage or stages … The processing stage or stages are in an embodiment operable to perform … decoding (e.g. decompressing) an input surface," Bratt, paras. 156-157; "If the timewarp processing is not enabled, then the loaded input frame is provided to the display for display in the normal manner," Blatt, para. 211).
Regarding claim 9, the combination of Bratt, Bates, and Croxford renders obvious wherein the display time warp engine receives, from the renderer or a content generator, a frame update information on comparison of the frames received earlier and later, and wherein the display time warp engine determines whether to time-warp the frame on  the basis of the estimation information, the frame update information, and the sensing information ("Determining whether the first view of the scene contains (a group of) one or more moving objects can be performed in any suitable and desired manner. For example, the presence of moving objects could be determined using a suitable comparison of e.g. consecutive frames. In an embodiment, however, the presence of any moving objects in the first view of the scene is indicated by the application that the first frame (and further version(s)) is generated for," Croxford, para. 163).
Regarding claim 10, the combination of Bratt and Bates does not disclose wherein the display time warp engine receives, from the renderer or a content generator, a frame update information on comparison of the frames received earlier and later, and wherein the display time warp engine determines whether to time-warp the frame on the basis of the frame update information and the sensing information.
In the same art of timewarping image frames, Croxford teaches wherein the display time warp engine receives, from the renderer or a content generator, a frame update information on comparison of the frames received earlier and later, and wherein the display time warp engine determines whether to time-warp the frame on the basis of the frame update information and the sensing information ("Determining whether the first view of the scene contains (a group of) one or more moving objects can be performed in any suitable and desired manner. For example, the presence of moving objects could be determined using a suitable comparison of e.g. consecutive frames. In an embodiment, however, the presence of any moving objects in the first view of the scene is indicated by the application that the first frame (and further version(s)) is generated for," Croxford, para. 163; see also paras. 20, 243, 244).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Croxford to the combination of Bratt and Bates.  The motivation would have been "to provide a more realistic virtual reality (VR) and/or augmented reality (AR) experience" (Croxford, para. 66).
Regarding claim 16, the combination of Bratt and Bates does not disclose wherein the preprocessing information provided to the display time warp engine comprises comparison information received by the first and second frame buffers at the first and second times, respectively.
In the same art of timewarping image frames, Croxford teaches wherein the preprocessing information provided to the display time warp engine comprises comparison information received by the first and second frame buffers at the first and second times, respectively ("Determining whether the first view of the scene contains (a group 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Croxford to the combination of Bratt and Bates.  The motivation would have been "to provide a more realistic virtual reality (VR) and/or augmented reality (AR) experience" (Croxford, para. 66).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bratt in view of Bates, and further in view of Kruzel et al. (US 2020/0050264; hereinafter "Kruzel").
Regarding claim 11, Bratt discloses A display unit for AR/VR/MR systems ("a virtual reality (VR) head mounted display (HMD) system," para. 5) comprising: a display controller (Display controller 5 of Fig. 4) comprising a field buffer comprising a first buffer, wherein the first buffer store[s] fields at a first time ("cause the graphics processing unit to render appropriate frames … The display controller will then read those frames into a buffer," para. 3; "each colour plane (R, G, B)," para. 254; "the red colour plane in the input surface … the green and alpha (transparency) planes in the input surface, and … the blue plane in the input surface," para. 255), a register which stores a time warp control signal from a time warp control module ("the transformation stage (timewarp module) also has an associated set of control registers via which appropriate control parameters for the timewarp transformation process can be set," para. 241), a dynamic pixel shifter which generates pixel shift information on the basis of the time warp control signal stored in the register ("The transformation based on the view orientation data … an x/y shift," para. 82), and a refresher which re-adjusts pixel positions of the respective fields stored in the field buffer, on the basis of the pixel shift information generated by the dynamic pixel shifter ("The timewarp module is operable to transform an input surface that it receives via the input buffer to provide an appropriately ; and a display panel which receives the respective fields readjusted by the refresher and displays on a screen thereof ("an appropriately 'timewarped' version of that input surface, which is then provided … to the display," para. 236).
Bratt does not disclose the field buffer comprising a second buffer, the second buffer storing fields at a second time, wherein the second time is after the first time.
In the same art of virtual reality rendering, Bates teaches timewarping rendered frames ("applies an electronic display stabilization warp to the frame based on the difference between the current pose and the pose information stored with the selected frame," abstract) using a first buffer and a second buffer, wherein the first and second buffers store fields at a first time and a second time, respectively, where the second time is after the first time ("the frame drawing daemon 108 alternates between the two frame buffers 121 and 122 as it generates the frames. Thus, the frame drawing daemon 108 employs the frame buffers 121 and 122 as a double frame buffer, rendering into one frame buffer while the other frame buffer is being scanned to one or both of the display panels," para. 20).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Bates to Bratt.  The motivation would have been that it "improves the effectiveness of the EDS process" and increases processing speed of rendered image frames.
The combination of Bratt and Bates does not specifically recite outputting or receiving the fields sequentially or the display being a sequential display.
In the same art of timewarping image frames, Kruzel teaches transmitting the fields sequentially and the display being a sequential display ("Time warp may be independently applied to each sequential one of the plurality of segmented visual units of an image (e.g., color-frames or pixel-groups) … The plurality of time warp visual units may be projected in the sequential order at the augmented or mixed reality device," abstract).

Regarding claim 12, the combination of Bratt, Bates, and Kruzel renders obvious wherein the display controller further comprises: an interface which receives the frame from the renderer (e.g. Memory read 41 of Bratt, Fig. 4); and a preprocessing engine which preprocesses the rendered frame output from the interface and provides the frame to the frame buffer ("one or more layer pipelines [see Fig. 4] operable to perform one or more processing operations on one or more input surfaces, as appropriate, e.g. before providing the one or more processed input surfaces to the transformation stage," Bratt, para. 159).
Regarding claim 13, the combination of Bratt, Bates, and Kruzel renders obvious wherein the field buffer receives and stores one of the plurality of fields and not only outputs the stored one field to the refresher but also receives and stores another field ("one input surface position for each different colour plane (colour value) that is to be generated," Bratt, para. 115; "each image is represented as a composite of multiple color-frames (e.g., red-frame, green-frame and blue-frame for RGB images)," Kruzel, para. 21; see buffers 120a & 120b of Kruzel, Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN MCCULLEY/Primary Examiner, Art Unit 2611